As filed with the Securities and Exchange Commission on April 29, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2014 Item 1. Schedule of Investments. BP Capital TwinLine Energy Fund Schedule of Investments February 28, 2014 (Unaudited) Shares Fair Value COMMON STOCKS - 77.4% Chemicals - 9.3% Dow Chemical Co. $ EastmanChemicalCo. Westlake Chemical Corp. Electrical Equipment - 2.6% Emerson Electric Co. Exploration & Production - 23.3% Anadarko Petroleum Corp. Concho Resources, Inc. (a) Diamondback Energy, Inc. (a) Encana Corp. (b) EOG Resources, Inc. Gulfport Energy Corp. (a) Range Resources Corp. Southwestern Energy Co. (a) Gathering & Processing - 3.4% Crosstex Energy, Inc. Integrated - 3.5% Chevron Corp. Machinery - 6.3% Chart Industries, Inc. (a) Ingersoll-Rand PLC (b) Marine - 2.0% Kirby Corp. (a) Metals & Mining - 4.3% Allegheny Technologies, Inc. Century Aluminum Co. (a) Oil Field Services - 12.1% Basic Energy Services, Inc. (a) Halliburton Co. Patterson-UTI Energy, Inc. U.S. Silica Holdings, Inc. Refining - 10.6% Marathon Petroleum Corp. Tesoro Corp. Valero Energy Corp. Western Refining, Inc. TOTAL COMMON STOCKS (Cost $32,914,658) PARTNERSHIPS & TRUSTS - 17.3% Crude/Refined Product Transportation - 8.5% American Midstream Partners LP Plains GP Holdings LP - Class A Valero Energy Partners LP Gathering & Processing - 5.9% Crestwood Midstream Partners LP $ Western Gas Equity Partners LP Natural Gas/NGL Transportation - 2.9% Enterprise Products Partners LP TOTAL PARTNERSHIPS & TRUSTS (Cost $7,601,074) CONVERTIBLE BONDS - 2.6% Principal Amount Exploration & Production - 2.6% Cobalt International Energy, Inc., 2.625%, 12/01/2019 $ TOTAL CONVERTIBLE BONDS (Cost $1,065,732) SHORT-TERM INVESTMENTS - 4.3% Shares Money Market Funds- 4.3% Invesco Short-Term Investment Trust Liquid Assets Portfolio, 0.07% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,926,746) Total Investments (Cost $43,508,210) - 101.6% Liabilities in Excess of Other Assets - (1.6)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of February 28, 2014. The cost basis of investments for federal income tax purposes at February 28, 2014 was as follows*: BP Capital TwinLine Energy Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments as the Fund has not yet had a fiscal year end. Summary of Fair Value Exposure at February 28, 2014 The Funds have adopted fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the following three levels: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of February 28, 2014. Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $ $
